DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 03 January 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shwartz (US 2012/0005808) in view of Wenkman (US 2006/0021113), Yoneda (US 2012/0043928) and Hodson (US 7625619), and optionally further in view of Chiao (US 10,029,816).
	Regarding claim 9, Shwartz teaches a method of affixing an image to an article of clothing (Figure 1A; paragraphs 5 and 17-18), the method comprising providing a patch corresponding to a substrate piece as taught by Shwartz (paragraph 26), the patch implicitly having a receptor substrate defining a receptor periphery, the receptor substrate having a receptor side and an opposing attachment side (paragraphs 29-34; Figure 1A); providing a sticker sheet having an image side and an opposing adhesive side and printing a plurality of images upon the image side of the sticker sheet using an inkjet printer, which satisfies the claimed computer printer since the person of ordinary skill in the art would have understood an inkjet printer to suggest a printer which may be operably connected to a computer, the sticker sheet having a plurality of sticker boundaries, the plurality of images respectively printed within the sticker boundaries (Figures 2A-C; paragraphs 23-25).
	Schwartz teaches selecting a specific one of the plurality of sticker boundaries; removing a portion of the sticker sheet within the selected one of the plurality of sticker boundaries to form a sticker, the sticker having a sticker body with a sticker front side and a sticker back side, the sticker having an image of the printed plurality of images at the sticker front side, and sticker adhesive at the sticker back side, the sticker further having a sticker periphery sized and configured to fit within a frame defined by the receptor periphery (paragraphs 21-24 and 31), affixing the sticker to the receptor substrate using the sticker adhesive with the sticker back side attached to the receptor side within the frame (paragraphs 29-31); and affixing the patch to the article of clothing with the attachment side against the article of clothing (paragraphs 17-18 and 32-33).
	Shwartz differs from claim 9 in that:
i.	Shwartz does not teach the patch has an embroidered frame sewn along the receptor periphery, forming an embroidered periphery of the patch, and affixing the sticker, which is sized and configured to fit within the embroidered frame, within the embroidered frame.
ii.	Shwartz does not teach the receptor substrate has intersecting grooves formed in the receptor side.
iii.	Shwartz does not teach the sticker boundaries of the sticker sheet are perforated.
iv.	To the extent that the teaching of an inkjet printer in Shwartz does not satisfy a computer printer, the computer printer is further addressed here.
v.	To the extent that the claimed “sticker adhesive” is not satisfied by the heat activated sticker adhesive of Shwartz, such is addressed here.
	(i)	Wenkman suggests providing a patch for an article of clothing with an embroidered frame sewn along the periphery of the patch to provide a decorative feature which enhances the appearance of the edge of the patch (paragraph 40). Such embroidery may be provided prior to attachment of the patch to the article of clothing (paragraphs 61-65). Naturally, for such a decorative embroidered frame to be visible in Shwartz, the sticker would have to be affixed within the embroidered frame, the sticker being sized and configured accordingly. As to the implicitly claimed order of providing a patch with an embroidered frame to which the sticker is then affixed, as opposed to providing the embroidered frame after affixing the sticker, these are the only two readily apparent and predictable solutions for providing Shwartz’ patch with an embroidered frame as suggested by Wenkman. Only the predictable result of providing the desired embroidered frame is achieved by providing the embroidered frame before or after affixing the sticker. It is considered prima facie obvious to select from a finite number of readily apparent and predictable alternatives for suitably providing the embroidered frame on the patch. See MPEP 2143(I)(E). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Shwartz because one of ordinary skill in the art would have been motivated to provide the patch with a decorative embroidered frame as suggested by Wenkman using one of the two readily apparent and predictable solutions for providing such an embroidered frame, i.e. prior to affixing the sticker.
	(ii)	Yoneda teaches providing such intersecting grooves in the surface of a substrate to which a label is affixed in order to reduce bulges or wrinkles by providing a flow path for air which allows the elimination of air bubbles between the label and the receptor surface (paragraphs 39-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified process of Shwartz because one of ordinary skill in the art would have been motivated to achieve the above noted advantage in accordance with the teachings of Yoneda.
	(iii)	Shwartz suggests separating stickers by laser, die or mechanical cutting (paragraph 25). However, it is known to provide perforated sticker boundaries within which images are printed to allow for separation of the stickers from a sticker sheet. See Hodson (Figures 1-8; column 1, lines 12-38; column 2, line 63 to column 3, line 1). As noted above, Shwartz teaches selecting a specific sticker boundary and removing a portion of the sticker sheet from the selected boundary to form the sticker. Naturally, corresponding steps of selecting and removing would be performed when selecting a sticker from a sticker sheet having perforated boundaries to suitably remove a desired sticker from the sticker sheet. See Hodson (Figure 6; column 1, line 53 to column 2, line 8; column 5, lines 41-46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed perforated sticker boundaries and associated selecting and removing steps in the modified process of Shwartz because one of ordinary skill in the art would have been motivated to allow for suitable production and separation of the stickers as suggested by Hodson.
	(iv)	To the extent that the above noted teaching of an inkjet printer in Schwartz does not satisfy a computer printer, official notice is taken with regard to the fact that inkjet printers are conventionally operably connected to a computer to suitably send the image data to the printer. See MPEP 2144.03. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a computer printer as the inkjet printer taught by Shwartz because one of ordinary skill in the art would have been motivated to use a conventionally known inkjet printer which is operably connectable to a computer in order to receive image data.
	(v)	The adhesives commonly used on stickers are pressure sensitive adhesives rather than heat activated adhesives as taught by Shwartz. The examiner’s position is that the heat activated sticker adhesive of Shwartz satisfies the broadly claimed “sticker adhesive”. However, in the interest of compact prosecution, to the extent that the claimed “sticker adhesive” requires a pressure sensitive adhesive, Chiao is optionally applied here. Shwartz is clearly not limited to heat activated sticker adhesives and teaches that other techniques for affixing the sticker may be used (paragraph 29). Chiao suggests durable pressure sensitive adhesives as an alternative to heat activated adhesives for applications involving affixing stickers having images to articles of clothing or other substrates (Abstract; column 2, lines 22-36; column 5, lines 37-53). Such pressure sensitive adhesives are clearly suitable adhesives for clothing applications using a variety of substrates (column 8, lines 30-52) and also have the advantage that they do not require heat for application (column 1, lines 21-52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a pressure sensitive adhesive as the sticker adhesive in the modified process of Shwartz because one of ordinary skill in the art would have been motivated to use a known suitable adhesive or to allow adhesive application without heat, as suggested by the above noted teachings of Chiao.
	Regarding claim 10, Shwartz teaches a sheet of plastic material as the receptor substrate (paragraph 27).
	Regarding claims 11-12, Shwartz teaches the patch may be heat fused to the article of clothing (paragraph 34), but does not explicitly recite the claimed patch adhesive, or heat activated patch adhesive, distributed across the attachment side, and affixing the patch using the patch adhesive. However, Wenkman teaches that a hot melt adhesive, which is naturally heat activated, may be used in the claimed manner to attach a patch to an article of clothing (paragraphs 49, 51, 53, 58, 65-66 and 83). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in the modified method of Shwartz because one of ordinary skill in the art would have been motivated to provide a patch which may be suitably attached to an article of clothing, and the associated attachment with heat activation, as suggested by the teachings of Wenkman.
	Regarding claim 13, Shwartz suggests the claimed affixing by sewing along the periphery (paragraph 32). In the modified method of Shwartz, the periphery is the embroidered frame forming the embroidered periphery. Moreover, Wenkman suggests additionally sewing the periphery of the patch to the garment to further strengthen the attachment (paragraphs 17 and 85). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified process of Shwartz because one of ordinary skill in the art would have been motivated to provide suitable attachment or supplement attachment to the article of clothing as suggested by the teachings of Shwartz and/or Wenkman noted above.

Response to Arguments
Applicant's arguments filed 03 January 2022 have been fully considered but they are not persuasive.
	The examiner respectfully disagrees that improper hindsight reasoning has been used because the teachings relied upon by the examiner come directly from the applied prior art. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Applicant argues the invention allows a user to replace the sticker with another sticker. In response, this argument is not commensurate in scope with the claims. The claims do not require any such step of replacing the sticker.
	Applicant argues the receptor substrate is provided with intersecting grooves to mitigate air bubbles. In response, Yoneda teaches providing such intersecting grooves on the surface of a substrate to which a label is affixed in order to reduce bulges or wrinkles by providing a flow path for air which allows the elimination of air bubbles between the label and the receptor surface (paragraphs 39-43). Thus Yoneda provides such intersecting grooves for a similar reason as Applicant, i.e. mitigation of air bubbles between a substrate and an adhesive sheet. Accordingly, only the expected result of mitigating air bubbles has been achieved by providing such grooves.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745